—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Brandveen, J.), dated January 12, 2001, which denied their motion pursuant to CPLR 3215 (a) for leave to enter a judgment against the defendants upon their failure to appear or answer, and granted the defendants’ cross motion pursuant to CPLR 3012 (d) for an extension of time to serve their answer.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs’ motion pursuant to CPLR 3215 (a) for leave to enter a judgment against the defendants upon their failure to appear or answer and granting the defendants’ cross motion pursuant to CPLR 3012 (d) for an extension of time to answer (see, Dowson v Forest Park Assn., 228 AD2d 471). Public policy favors the resolution of cases on the merits, and in this case there a relatively short period of delay, a possible *704meritorious defense, no claim of prejudice to the plaintiffs, and no willfulness by the defendants. Krausman, J. P., Luciano, Smith and Adams, JJ., concur.